internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom it a br date date plr-106089-99 number release date in re legend parent sub sub sub sub sub fiscal_year foreign_country individual products purchaser a b c d e this responds to your letter dated date in which you requested a ruling that sub and sub indirectly wholly owned domestic subsidiaries of parent may claim worthless securities deductions under sec_165 of the internal_revenue_code_of_1986 code with respect to their investments in sub upon the disposition by sub of its manufacturing business facts the information submitted states that parent is a multinational manufacturing and marketing company it is the common parent of a consolidated_group that files a consolidated_return for its fiscal_year its overall_method_of_accounting for maintaining its books_and_records and filing its federal_income_tax returns is the accrual_method of accounting sub is an indirectly wholly owned domestic subsidiary of parent sub is a wholly owned domestic subsidiary of sub sub and sub are holding_companies for certain parent subsidiaries and engage in certain intercompany financing transactions together sub and sub own percent of the outstanding shares in sub sub owns a percent of the outstanding shares in sub and sub owns the remaining b percent of the shares in sub sub is organized under the laws of foreign_country and is an association_taxable_as_a_corporation for u s tax purposes within the meaning of sec_7701 sub is engaged in the business of manufacturing products which it sells to sub an indirectly wholly owned subsidiary of parent sub is organized under the laws of foreign_country as an association_taxable_as_a_corporation for u s tax purposes within the meaning of sec_7701 sub is engaged in the business of marketing the products produced by sub as part of a global restructuring program the assets comprising the manufacturing business of sub will be sold to purchaser an entity to be organized under the laws of foreign_country purchaser will be controlled by individual the current chief_executive_officer of sub purchaser will enter into an agreement with sub supply agreement to produce products for sub in connection with the proposed sale to purchaser appraisals were made of sub 3’s real_estate machinery and equipment based on the appraised values of the assets sub 3’s liabilities including debt owed to banks and a significant pension liability that will be retained by sub following the sale of its assets exceed the fair_market_value of its assets purchaser and sub will enter into a purchase agreement under which purchaser will acquire the operating_assets of sub and assume certain of its liabilities the purchase_price will be a fixed price negotiated at arm’s length and will be based in part on the recent appraisals of the value of sub 3's real_estate machinery and equipment the purchase_price will be payable by the assumption_of_liabilities and a cash payment at closing sub 3's remaining liabilities will be substantially in excess of the cash proceeds from the sale which will be sub 3’s only significant asset leaving sub insolvent following the disposition of its operating_assets purchaser will also enter into a purchase agreement with sub under which purchaser will acquire that portion of the business of sub that relates to the manufacture of products distributed by sub purchaser will purchase sub 4's manufacturing assets for a fixed price negotiated at arm’s length the purchase_price will be payable by an assumption of certain liabilities and a cash payment at closing the supply agreement will have an initial term of years beginning in year four and in each year thereafter the parties can mutually agree to extend the contract for one or more additional years the supply agreement is also subject_to termination by sub for cause which generally relates to breaches by purchaser in the performance of its obligations as supplier certain bankruptcy type events affecting purchaser or its unauthorized transfer of its business purchaser may terminate the agreement due to certain payment defaults by sub or certain bankruptcy type events affecting sub products are to be sold to sub for a price equal to the base cost of the item plus c percent the base cost is comprised of a fixed cost component and a variable cost component the base cost of each product initially subject_to the supply agreement will be contained in an attachment to the supply agreement the base cost is subject_to adjustment every six months commencing with the six-month period beginning date as provided in the supply agreement the supply agreement also provides for the payment of variance adjustment payments from sub to purchaser or from purchaser to sub on a quarterly basis to adjust for variances between actual and budgeted costs sub has also agreed to pay purchaser an annual discretionary bonus related to the overall performance of purchaser under the supply agreement under the terms of the supply agreement sub 4’s purchase orders will be made six months in advance and its only obligation under the supply agreement will be to accept delivery of and pay for this six-month supply of products except for this six- month supply sub will not be required to purchase any minimum volume of products for any period in addition purchaser will grant a right_of_first_refusal to sub to acquire assets which purchaser agrees to sell to a third party purchaser may not transfer its rights under the supply agreement without sub 4’s prior written consent sub will contribute d to the capital of purchaser in return for certain preferred shares of purchaser that will entitle sub to an e percent voting interest the preferred shares held by sub will be entitled to a cumulative preferred dividend of a percentage rate of return on the nominal value of the shares the articles of association of purchaser will provide that resolutions of the shareholders will generally be enacted with a majority of the votes cast however unanimous shareholder consent will be required for a number of major actions that could jeopardize purchaser’s ability to fulfill its obligations under the supply agreement parent has represented that the primary purpose in owning the preferred shares is to provide parent with an effective means under foreign_country law to prevent purchaser from engaging in activities that might jeopardize its ability to perform under the supply agreement the preferred shares will be redeemable by purchaser on the termination of supply agreement sub and individual will enter into a shareholders’ agreement shareholders’ agreement under which certain put and call options will be granted with respect to sub 5’s interest in purchaser under the shareholder’s agreement sub will have the right to put its preferred shares to individual upon the expiration of the supply agreement and individual will have a call option on the preferred shares exercisable on the expiration of the supply agreement provided the supply agreement is not terminated pursuant to sub 4’s right to terminate the agreement due to a breach by purchaser in both cases the price for the preferred shares will be the amount contributed by sub to the capital of purchaser plus accrued but unpaid dividends because the put and call options are both at a price equal to the amount contributed by sub there is no possibility for appreciation in value of sub 5's interest in purchaser or any risk of loss to sub on its investment other than the risk of loss associated with individual's inability to perform its purchase obligation law and analysis sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 provides that if any security which is a capital_asset becomes worthless during the taxable_year the loss resulting therefrom shall be treated as a loss from the sale_or_exchange on the last day of the taxable_year of a capital_asset sec_165 defines security to include a share of stock in a corporation sec_1_165-5 provides that if any security which is not a capital_asset becomes wholly worthless during the taxable_year the loss resulting therefrom may be deducted under sec_165 as an ordinary_loss sec_165 provides that for purposes of sec_165 any security in a corporation affiliated with a domestic corporate taxpayer shall not be treated as a capital_asset for purposes of sec_165 sec_165 provides that a corporation which has issued a security is treated as affiliated with the taxpayer only if a stock possessing at least percent of the voting power of all classes of the issuing corporations’s stock and at least percent of each class of its nonvoting_stock is owned directly by the taxpayer and b more than percent of the aggregate of the issuing corporation’s gross_receipts for all taxable years has been from sources other than royalties rents excepts rents derived from rental of properties to employees of the corporation in the ordinary course of its operating business dividends interest except interest received on deferred purchase_price of operating_assets sold annuities and gains from sales or exchanges of stocks and securities sec_1_165-5 provides that if a taxpayer which is a domestic_corporation owns any security of a domestic or foreign_corporation which is affiliated with the taxpayer within the meaning of sec_1_165-5 and the security becomes wholly worthless during the tax_year the loss resulting therefrom may be deducted under sec_165 as an ordinary_loss in accordance with sec_1_165-5 the fact that the security is in fact a capital_asset of the taxpayer is immaterial for this purpose because sec_165 provides that such security shall be treated as though it were not a capital_asset for the purposes of sec_165 sec_1_1502-34 provides in part that for purposes of sec_1_1502-1 through in determining the stock ownership of a member of the affiliated_group in another corporation for purposes of determining the application of sec_165 in a consolidated_return_year there shall be included stock owned by all other members of the group in the corporation parent has represented that more than percent of the sub 3’s aggregate receipts for all taxable years has been from sources other than royalties rents dividends interest annuities and gains from the sales or exchanges of stocks and securities as required in sec_165 thus sub meets the affiliation requirements of sec_165 with respect to sub and sub accordingly if sub 3’s stock becomes worthless sub and sub 2’s losses will be ordinary rather than capital no deduction is allowed for the partial worthlessness of stock sec_1 a provides that a mere shrinkage in the value of stock even though extensive does not give rise to a deduction under sec_165 if the stock has any recognizable value on the date claimed as of the date of the loss sec_1_165-4 further provides that a loss due to a decline in value of stock will not be allowed as a deduction under sec_165 except insofar as the loss is recognized upon a sale_or_exchange of the stock or the loss is otherwise permitted under sec_1_165-5 which permits the deduction of losses for wholly worthless securities the courts have adopted a two pronged test for determining whether stock is worthless_stock which is wholly worthless is devoid of any present and potential value 38_bta_1270 aff’d 112_f2d_320 7th cir this determination is based on all of the surrounding facts and circumstances there is no present_value when the liabilities including contingent liabilities of the company exceed the fair_market_value of its assets there is no potential value when the facts and circumstances indicate that there is no potential for the shareholders to receive any return on their investment after examining the decisions concerning a deduction for worthlessness of stock which the taxpayer continues to hold the board_of_tax_appeals in morton summarized the test as follows i t is apparent that a loss by reason of the worthlessness of stock must be deducted in the year in which the stock becomes worthless and the loss is sustained that stock may not be considered as worthless even when having no liquidating value if there is a reasonable hope and expectation that it will become valuable at some future time and that such hope and expectation may be foreclosed by the happening of certain events such as the bankruptcy cessation from doing business or liquidation of the corporation or the appointment of a receiver for it such events are called identifiable in that they are likely to be immediately known by everyone having an interest by way of stockholdings or otherwise in the affairs of the corporation but regardless of the adjective used to describe them they are important for tax purposes because they limit or destroy the potential value of stock the ultimate value of stock and conversely its worthlessness will depend not only on its current liquidating value but also on what value it may acquire in the future through the foreseeable operations of the corporation both factors of value must be wiped out before we can definitely fix the loss if the assets of the corporation exceed its liabilities the stock has a liquidating value if its assets are less than its liabilities but there is a reasonable hope and expectation that the assets will exceed the liabilities of the corporation in the future its stock while having no liquidating value has a potential value and can not be said to be worthless the loss of potential value if it exists can be established ordinarily with satisfaction only by some identifiable_event in the corporation’s life which puts an end to such hope and expectation b t a the general requirement of the case law that an identifiable_event fix the date of worthlessness is also found in the regulations sec_1_165-1 states that a loss deductible under sec_165 must be evidenced by closed and completed transactions fixed by identifiable events the court in morton noted however that in exceptional cases a worthless_stock loss will be allowed in the absence of an identifiable_event but only where the liabilities of a corporation are so greatly in excess of its assets and the nature of its assets and business is such that there is no reasonable hope and expectation that a continuation of the business will result in any profit to its stockholders b t a pincite all losses whether capital or ordinary must be recognized in the year in which they are sustained the determination of when the loss is sustained calls for a practical not a legal test 326_us_287 quoting 280_us_445 sec_1_165-1 provides that the claim of worthlessness should be established by an identifiable_event that fixes the year of worthlessness numerous cases hold that the sale of operating_assets and the cessation of operations establish the worthlessness of stock u s v s s white dental mfg co 274_us_398 german government’s seizure of the assets of a german subsidiary in world war i was an identifiable_event justifying a worthless_stock deduction 412_f2d_556 5th cir sale of operating_assets in followed by placing the remaining assets in trust and the dissolution of the corporation in all were identifiable events evidencing worthless in those years and not in when the taxpayer sold his stock for nominal consideration 119_f2d_367 7th cir worthlessness established in year corporation’s charter was revoked and all assets disposed of 28_f2d_803 2d cir the sale of assets and cessation of operations were the identifiable events that established a lack of future value and 38_bta_1026 forced sale of almost all assets which secured corporate notes was the event that fixed the worthlessness of the taxpayer’s stock by selling all of the operating_assets of a business there remains nothing to generate income which could be distributed to the shareholders thereby foreclosing any potential value no actual liquidation is required as long as operations have ceased 4_bta_1005 stock becomes worthless in the year the company became insolvent and assets were disposed of in consideration of the assumption of the corporation’s liabilities a binding contract for the sale of the assets of a business based on independently appraised values may fix the liquidating value of the assets sold the 71_tc_955 in austin the court held that there was no liquidating value since liabilities exceeded assets when sold the lack of potential value was established by the fact that the corporation had ceased operations and was winding up its affairs conclusion based on the information submitted and the above representations we rule as follows sub and sub may each claim a worthless securities deduction under sec_165 with respect to their investments in the sub stock upon the closing of the sale of sub 3's operating_assets to purchaser and such loss will be treated as an ordinary_loss because sub is affiliated with sub and sub within the meaning of sec_165 no opinion is expressed as to the accuracy of factual representations or as to the tax treatment of the proposed transaction under the provisions of any other section of the code and regulations that may be applicable in particular no opinion is expressed as to whether sub and sub sustained a loss with respect to the stock of sub entitling them to a worthless securities deduction under sec_165 in a year prior to the year in which the sale of the operating_assets of sub is made and whether more than percent of sub 3’s gross_receipts for all of its tax years has been from sources other than those specified in sec_165 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s william a jackson william a jackson chief branch income_tax accounting
